Citation Nr: 0532481	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-01 736A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Mark Sjoberg, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In his February 1999 substantive appeal, the veteran 
requested to testify at a personal hearing at the RO and was 
scheduled to testify at a June 1999 hearing.  However, in a 
June 1999 written statement, the veteran's accredited 
representative requested that the hearing be postponed to 
enable the veteran to submit additional evidence in support 
of his claim.  The record reflects that, in 2002, the veteran 
suffered a traumatic brain injury.  He was scheduled for a 
new hearing in November 2004 but, in an October 2004 letter, 
the veteran's attorney said that neurological deficits caused 
by the injury precluded the veteran from testifying at that 
time.  Another hearing was scheduled in April 2005 but, in 
March 2005, the veteran's attorney cancelled the hearing, due 
to the veteran's inability to communicate and provide 
assistance at the hearing.  The Board is of the opinion that 
all due process requirements were met regarding the veteran's 
request for a hearing.

By way of procedural background, the Board notes that in an 
unappealed February 1995 rating decision, the RO denied the 
veteran's claim for service connection for depression/PTSD.  
He was notified and there was no timely appeal.  That 
determination is final, and may not be reopened without 
evidence deemed to be new and material.  An unappealed rating 
decision in June 1996 confirmed the prior denial.  There was 
notice with no timely appeal.  The current appeal comes 
before the Board from the RO rating decision of February 1998 
which declined to find that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for PTSD.

The Board points out in this regard, however, that it appears 
that in the November 1998 statement of the case (SOC) the RO 
did not provide the veteran with the pertinent law and 
regulations regarding the submission of new and material 
evidence, essentially considering the claim as reopened.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

The Board also notes that, in an unappealed March 1983 
decision, the RO denied entitlement to service connection for 
a nervous condition.  The February 1998 decision on appeal 
denied service connection for PTSD.  Where a prior claim for 
service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a 
new claim).

Finally, the Board notes that in a 2004 written statement, 
the veteran's co-guardian filed a claim on his behalf for 
special monthly pension based on the need for aid and 
attendance.  It does not appear that the RO has yet 
considered this claim, and the matter is, thus, referred to 
the RO for appropriate development and consideration.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed February 1995 RO decision denied 
entitlement to service connection depression/PTSD, and an 
unappealed June 1996 RO decision declined to find that new 
and material evidence had been submitted to reopen the claim 
for service connection for PTSD.

2.  The evidence added to the record since the June 1996 RO 
decision bears directly and substantially upon the specific 
matter under consideration regarding the veteran's claim for 
service connection for PTSD, and is so significant as to 
warrant readjudication of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the June 1996 RO decision which 
declined to find that new and material evidence had been 
submitted to reopen the claim for service connection for PTSD 
is new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a) 
3.159 (2001-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005)).

In July 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a November 1998 detailed SOC, and 
September 2004 and August 2005 supplemental statements of the 
case, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002) (Board must identify 
documents which meet notice requirements of VCAA).  It 
appears in this case that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folders, other than that which the 
Board will be seeking through the development specified in 
the Remand portion of this decision, below.  The record on 
appeal is sufficient to resolve the matter as to whether the 
claim should be reopened.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (all those notice documents should be 
evaluated in the context of the prior, relatively 
contemporaneous communications from the RO).

II.	New and Material Evidence

The RO, in a February 1995 determination, denied the 
veteran's claim for service connection for PTSD.  The RO 
found at that time that the evidence of record reflected that 
there was no current diagnosis of PTSD.  The veteran, after 
notice, did not appeal the RO's decision, and it became 
final.

The evidence of record at the time of the RO's February 1995 
decision that denied entitlement to service connection PTSD 
includes the veteran's service medical records (SMRs).  The 
SMRs include a report of medical history completed in 
November 1970, when the veteran was examined for discharge.  
It was noted that he used Benectal and "cocaine" (probably 
heroin) for the past four months and denied using drugs prior 
to being in the Republic of Vietnam.  It was further noted 
that in November 1970, the veteran took a nonaccidental 
overdose and was hospitalized for nearly a week with 
diagnoses of reactive depression and barbiturate overdose.  
When examined for separation in November 1970, reactive 
depression and recent barbiturate overdose were noted.

The veteran's service records indicate that he served in the 
Republic of Vietnam from April to November 1970, worked as a 
Crawl Tractor Operator, and participated in an unnamed 
campaign in August 1970.

Post service, private medical records dated in January 1980 
reflect the veteran's treatment for an overdose of Valium.  
He was privately hospitalized in February 1980 for treatment 
of alcohol abuse.  VA hospitalized the veteran in September 
and October 1982 for treatment alcohol abuse.  The discharge 
diagnoses included continuous alcohol abuse and mixed 
personality disorder.  

A January 1983 VA psychiatric examination report includes 
diagnoses of personality disorder, borderline type, alcohol 
dependency (chronic alcoholism) and poly drug abuse, by 
history. 

In March 1996, the veteran submitted a claim for service 
connection for a "psychiatric condition" but, in June 1996, 
clarified that his disability was PTSD and depression.  The 
evidence added to the record includes private hospital 
records that reflect treatment for alcohol abuse and, in July 
1984, for cellulitis of the left arm secondary to wound 
closure from a self inflicted knife wound.

In an unappealed April 1996 decision, the RO declined to find 
that new and material evidence was submitted to reopen the 
veteran's claim for service connection for PTSD.

The February 1995 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1996 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 1997, the regulations in effect prior 
to August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

An application to reopen the veteran's current claim was 
received by the RO in June 1997.  The evidence added to the 
record includes VA and non-VA medical records, dated from 
1992 to 2004, service records, and the veteran's written 
statements regarding his stressful events in service.

Service records indicate that, between September and November 
1970, the veteran was charged with dereliction of duty and 
being absent without authority, and with drug overdose and 
possession.  A November 1970 clinical abstract reflects that 
the veteran was examined by a psychiatrist who noted that the 
veteran had an inability to cope with authority, no 
motivation, and poor performance of duties.  It was also 
noted he was under investigation for drug abuse, and the 
diagnosis was immature personality with drug abuse.  

The VA and private medical records added to the file reflect 
the veteran's repeated treatment for alcohol and drug 
dependence.

A February 2000 VA examination report includes a diagnosis of 
polysubstance abuse, stable at the present time.

A VA medical record indicates that general anxiety was 
diagnosed in May 2002.

The private medical records reveal that in October 2002 the 
veteran sustained a closed head injury.  Private medical 
records dated in August 2003 reflect that he had a diagnosis 
of depression and PTSD after service, and was hospitalized 
for treatment of substance abuse.  

As noted above, the veteran has asserted that he has PTSD and 
that the disorder had its origin during his period of active 
service.  His SMRs are not referable to a psychiatric 
disorder.  Service personnel records reflect his 
participation in an unnamed campaign in Vietnam in August 
1970, or at least reflect he was in the country when this was 
conducted. 

The evidence received since the June 1996 RO decision 
consists of VA and non VA medical records, service records, 
and the veteran's written statements.  The more recent non VA 
medical records, including the August 2003 private medical 
record reflect a diagnosis of PTSD, and the veteran's written 
statements describing his activities in service.  That 
evidence is new, and does bear directly on the question of 
whether the veteran has PTSD related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material," 
and, consistent with law and judicial precedent, the claim 
must be reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for PTSD, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.


REMAND

In a March 2000 rating decision, the RO granted the veteran's 
claim for a permanent and total rating for pension purposes.  
Thereafter, the RO received information to the effect that in 
January 2001, the veteran began receiving Social Security 
Administration (SSA) disability benefits.  In August 2002, 
and in July 2003 and May 2004, the RO requested that the SSA 
provide copies of the administrative decision and records 
considered in his receipt of disability benefits.  There is 
no indication these records were received.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra. Accordingly, the veteran's SSA records 
should be obtained in connection with his claim for service 
connection for PTSD.

Thus, this case be REMANDED for the following actions:
      
1.  The RO should contact the Social Security 
Administration and request copies of the 
administrative decision and all medical records 
considered in the veteran's claim for SSA 
disability benefits awarded in 2001 (and any 
subsequent disability determination evaluations).  
All records obtained should be associated with the 
claims file.
      
2.  Thereafter, the RO undertake any other 
development so warranted including VA psychiatric 
examination.,  The examiner should review the 
claims file and examine the veteran.  Thereafter, 
the RO should readjudicate the veteran's claim for 
service connection for PTSD.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the August 2005 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


